Exhibit 10.5

 

Employee Restricted Stock Unit Agreement

This Employee Restricted Stock Unit Agreement, dated as of __________, 20__ (the
“Grant Date”), between ServiceMaster Global Holdings, Inc., a Delaware
corporation (the “Company”), and the associate whose name appears on the
signature page hereof and who is employed by the Company or one of its
Subsidiaries, is being entered into pursuant to the Amended and Restated
ServiceMaster Global Holdings, Inc. 2014 Omnibus Incentive Plan (the
“Plan”).  The meaning of capitalized terms may be found in the Plan.

The Company and the Associate hereby agree as follows:

Section 1. Grant of Restricted Stock Units.  Subject to the terms of this
Agreement, the Company hereby evidences and confirms, effective as of the date
hereof, its grant to the Associate of Restricted Stock Units representing the
right to receive the number of shares of Company Common Stock specified on the
signature page hereof.  This Agreement is entered into pursuant to, and the
terms of the Restricted Stock Units are subject to, the terms of the Plan.  If
there is any conflict between this Agreement and the terms of the Plan, the
terms of the Plan shall govern.

Section 2. Vesting and Forfeiture

(a) Based on Continued Employment.  The Associate’s Restricted Stock Units shall
vest in three equal installments on the first, second and third anniversaries of
the Grant Date, subject to the Associate’s continued employment with the Company
or any Subsidiary through the applicable vesting date.

(b) Discretionary Acceleration.  The Administrator, in its sole discretion, may
accelerate the vesting of all or a portion of the Restricted Stock Units at any
time and from time to time.

(c) Effect of Termination of Employment.  Upon termination of the Associate’s
employment with the Company and its Subsidiaries for any reason (whether
initiated by the Company or by the Associate), any unvested Restricted Stock
Units shall be forfeited, provided that if the Associate’s employment is
terminated by reason of the Associate’s death or Disability (such termination, a
“Special Termination”), the Associate’s Restricted Stock Units shall vest as to
the number of Restricted Stock Units that would have vested on the next
anniversary of the Grant Date (assuming the Associate’s employment had continued
through such anniversary) multiplied by a fraction, the numerator of which is
the number of days elapsed since (x) the Grant Date, if the Special Termination
occurs on or prior to the first anniversary of the Grant Date, or (y) the most
recent prior anniversary of the Grant Date, if the Special Termination occurs
after the first anniversary of the Grant Date, and the denominator of which is
365.

(d) Effect of a Change in Control.  In the event of a Change in Control
occurring prior to the third anniversary of the Grant Date, subject to the
Associate’s continued employment with the Company or any Subsidiary from the
Grant Date to the date of the Change in Control, any Restricted Stock Units
which are unvested shall automatically become vested.

Section 3. Dividend Equivalents.  If the Company pays any cash dividend or
similar cash distribution on the Company Common Stock, the Company shall credit
to the Associate’s account an amount equal to the product of (x) the number of
the Associate’s Restricted Stock Units as of the



1

 

--------------------------------------------------------------------------------

 

 

record date for such distribution times (y) the per share amount of such
dividend or similar cash distribution on Company Common Stock.  Any cash amounts
credited to the Associate’s account shall be subject to the same restrictions as
apply to the Restricted Stock Units and shall be paid to the Associate if and
when the related Settlement Date (as defined below) occurs.  If the Company
makes any dividend or other distribution on the Company Common Stock in the form
of Company Common Stock or other securities, the Company will credit the
Associate’s account with that number of additional shares of Company Common
Stock or other securities that would have been distributed with respect to that
number of shares of Company Common Stock underlying the Associate’s Restricted
Stock Units as of the record date thereof.  Any such additional shares of
Company Common Stock or other securities shall be subject to the same
restrictions as apply to the Restricted Stock Units and shall be paid to the
Associate if and when the related Settlement Date occurs.

Section 4. Settlement.  Subject to Section 6(a), promptly following the date on
which a Restricted Stock Unit becomes vested, and in any event no later than
March 15th of the calendar year following the calendar year in which such
vesting occurs (the “Settlement Date”), the Associate shall receive, without
payment, one Settlement Share in respect of each such Restricted Stock Unit. 

Section 5. Restriction on Transfer; Non-Transferability of Restricted Stock
Units.  The Restricted Stock Units are not assignable or transferable, in whole
or in part, and they may not, directly or indirectly, be offered, transferred,
sold, pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise).  Any purported transfer in violation of this Section 6 shall be void
ab initio.

Section 6. Miscellaneous

(a) Withholding.  The Company or one of its Subsidiaries shall require the
Associate to remit to the Company an amount in cash sufficient to satisfy any
applicable U.S. federal, state and local and non-U.S. tax withholding
obligations that may arise in connection with the vesting of the Restricted
Stock Units and the related issuance of the Shares.  Notwithstanding the
preceding sentence, if the Associate elects not to remit cash in respect of such
obligations and a facility is not available to the Associate by which the
Associate may sell a number of Shares in the public market to satisfy such
obligations, the Company shall retain a number of Shares subject to the
Restricted Stock Units then vesting that have an aggregate Fair Market Value as
of the Settlement Date equal to the amount of such taxes required to be withheld
(and the Associate shall thereupon be deemed to have satisfied his or her
obligations under this Section 6(a)); provided that the number of Shares
retained shall not be in excess of the minimum amount required to satisfy the
statutory withholding tax obligations (it being understood that the value of any
fractional share of Company Common Stock shall be paid in cash).  The number of
Shares to be issued shall thereupon be reduced by the number of Shares so
retained.  The method of withholding set forth in the immediately preceding
sentence shall not be available if withholding in this manner would violate any
financing instrument of the Company or any of its Subsidiaries or to the extent
that a facility is available to the Associate by which the Associate may sell
Shares in the public market to satisfy such obligations. 

(b) Incorporation of Forfeiture Provisions.  The Associate acknowledges and
aggress that, pursuant to the Plan, he or she shall be subject to the Company’s
Clawback Policy and any generally applicable disgorgement or forfeiture
provisions set forth in Article XIII of the Plan as of the date of this
Agreement or as required by applicable law after the date of this Agreement.



2

 

--------------------------------------------------------------------------------

 

 

(c) Restrictive Covenants.  In consideration of the grant of the Restricted
Stock Units, during the Associate’s employment with the Company and its
Subsidiaries (the “Company Group”) and for a period of twelve (12) months
following the termination of the Associate’s employment (whether such
termination is initiated by the Associate or the Associate’s employer), the
Associate shall not (i) become employed by, operate or provide services to any
business or other entity that competes with the Company Group; (ii) solicit or
sell any product or service in competition with the Company Group to any person,
business or other entity that is a customer of the Company Group; (iii)
interfere with the Company Group’s relations with any of its customers,
franchisees, subcontractors, consultants, vendors or business partners; or (iv)
induce or encourage any Company Group employee to leave his/her position or to
seek employment or association with any person or entity other than the Company
Group.  This Agreement is in addition to and does not supersede any other
agreements between the Associate and the Company Group prohibiting competition
with the Company Group.  Nothing in this paragraph shall be construed to
restrict the right of an attorney to practice law to the extent protected by
statute, common law or applicable rules of professional conduct.

(d) Dispute Resolution.  Any dispute or controversy between Associate and the
Company, whether arising out of or relating to this Agreement, the breach of
this Agreement, or otherwise, shall be resolved in accordance with the
ServiceMaster We Listen Dispute Resolution Plan then in effect.  Notwithstanding
the foregoing, the Associate agrees that the Company may seek a temporary
restraining order and/or preliminary injunction in any court of competent
jurisdiction, without the posting of a bond, in order to preserve the status quo
or to enforce the restrictive covenants in Section 8(c) of this Agreement.

(e) Authorization to Share Personal Data.  The Associate authorizes any
Affiliate of the Company that employs the Associate or that otherwise has or
lawfully obtains personal data relating to the Associate to divulge such
personal data to the Company if and to the extent appropriate in connection with
this Agreement or the administration of the Plan.  

(f) No Rights as Stockholder; No Voting Rights.  The Associate shall have no
rights as a stockholder of the Company with respect to any Restricted Stock
Units or Shares covered by the Restricted Stock Units until the delivery of the
Shares.

(g) No Right to Continued Employment. Nothing in this Agreement shall be deemed
to confer on the Associate any right to continue in the employ of the Company or
any Subsidiary, or to interfere with or limit in any way the right of the
Company or any Subsidiary to terminate such employment at any time.

(h) Binding Effect; Benefits.  This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns.  Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(i) Waiver; Amendment.

(i) Waiver.  Any party hereto or beneficiary hereof may by written notice to the
other parties (A) extend the time for the performance of any of the obligations
or other actions of the other parties under this Agreement, (B) waive compliance
with any of the conditions or covenants of the other parties contained in this
Agreement and (C) waive or



3

 

--------------------------------------------------------------------------------

 

 

modify performance of any of the obligations of the other parties under this
Agreement.  Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party or beneficiary, shall be deemed to constitute a waiver
by the party or beneficiary taking such action of compliance with any
representations, warranties, covenants or agreements contained herein.  The
waiver by any party hereto or beneficiary hereof of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach and no failure by a party or beneficiary to exercise any right
or privilege hereunder shall be deemed a waiver of such party’s or beneficiary’s
rights or privileges hereunder or shall be deemed a waiver of such party’s or
beneficiary’s rights to exercise the same at any subsequent time or times
hereunder.

(ii) Amendment.  This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Associate and the
Company.

(j) Assignability.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Associate without the prior written consent of the other.

(k) Applicable Law and Forum.  This Agreement shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State of Delaware, without reference to principles of
conflict of law that would require application of the law of another
jurisdiction.  Subject to the dispute resolution provision contained herein, any
judicial action to enforce, interpret or challenge this Agreement shall be
brought in the federal or state courts located in the State of Delaware, which
shall be the exclusive forum for resolving such disputes.  Both parties
irrevocably consent to the personal jurisdiction of such courts for purposes of
any such action.

(l) Section and Other Headings, etc.  The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

(m) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

﻿

[signature page follows]





4

 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the Company and the Associate have executed this Agreement
as of the date first above written.

﻿

﻿

 

 

 

﻿

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

﻿

 

 

 

﻿

 

 

 

﻿

By:

 

 

﻿

 

Name:

 

﻿

 

Title:

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

THE ASSOCIATE:

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

﻿

Name

 

﻿

﻿

﻿

 

 

 

 

Total Number of Shares
of Company Common Stock as to which Restricted Stock Units have been Granted
Pursuant Hereto: 

 

__________

 

 

﻿

﻿



5

 

--------------------------------------------------------------------------------